Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN

CHRISTOPHER & BANKS CORPORATION

AND

MONICA DAHL

THIS AGREEMENT is effective as of August 6, 2006, by and between Christopher &
Banks Corporation, a corporation duly organized and existing under the laws of
the State of Delaware (the “Corporation”) and Monica Dahl (“Executive”).

PREAMBLE

Executive is currently serving as Chief Operating Officer and Executive Vice
President of the Corporation.  The Board of Directors of the Corporation (the
“Board”) desires to recognize Executive’s performance by agreeing to provide her
a long-term Employment Agreement.  The parties have agreed to execute this
Employment Agreement containing the following terms and conditions:

ARTICLE 1

EMPLOYMENT

1.1           The Corporation hereby employs Executive, and Executive agrees to
be employed by the Corporation as Chief Operating Officer and Executive Vice
President through February 28, 2009.  Executive agrees to continue performing
her duties as Chief Operating Officer and Executive Vice President, and agrees
to perform such duties as are customarily incident to her position as Chief
Operating Officer and Executive Vice President and such other duties which may
be assigned to her from time to time by the Board of Directors of the
Corporation.

ARTICLE 2
TERM

2.1           The term of this Agreement shall be the period commencing on
August 6, 2006 and ending on February 28, 2009, unless sooner terminated as
hereinafter provided in Article 13.  The term of this Agreement will continue on
a year-to-year basis after February 28, 2009 unless either party gives written
notice of intention to terminate the Employment Agreement within 90 days prior
to the end of the initial term or any one-year extension.


--------------------------------------------------------------------------------




ARTICLE 3
DUTIES

3.1           Executive agrees to devote her full time and effort, to the best
of her ability, to carry out her duties as an Chief Operating Officer and
Executive Vice President for the profit, benefit and advantage of the business
of the Corporation.  Executive shall continue to report directly to the Chief
Executive Officer of the Corporation.

ARTICLE 4
COMPENSATION AND BENEFITS

4.1           Effective as of August 6, 2006, Executive’s base salary will be
$350,000.  For fiscal 2008 and for each fiscal year thereafter, Executive’s base
salary shall be reviewed and increases, if any, shall be awarded to Executive by
the Board of Directors in its sole discretion, but her base salary shall not be
reduced from that of the prior fiscal year.  Executive’s base salary shall be
payable at the same intervals as the Corporation pays other executives.

4.2           Executive will receive a restricted stock grant of 70,000 shares
of the Corporation’s Common Stock on the effective date of this Agreement.  The
restricted stock will be granted under the Corporation’s 2005 Stock Incentive
Plan, and will be subject to a Restricted Stock Agreement entered into by
Executive concurrently with this Employment Agreement.

4.3           Executive shall continue to be eligible to receive annual bonuses
in accordance with the Corporation’s senior executive incentive plan as in
effect and approved by the Board of Directors from time to time.

4.4           Subject to the terms and conditions of such plans and programs,
Executive shall be entitled to participate in the various other employee benefit
plans and programs applicable to senior executives of the Corporation including,
but not limited to, medical, life and other benefits.

4.5           The Corporation shall pay to Executive a car allowance of $1,000
per month.

4.6           Executive shall be entitled during each full calendar year in
which this Agreement remains in effect to four (4) weeks of paid vacation time
and a pro rata portion thereof for any partial calendar year.  Any vacation time
not used during any such calendar year may not be carried forward to any
succeeding calendar year and shall be forfeited.  Executive shall not be
entitled to receive any payment in cash for vacation time remaining unused at
the end of any year.

2


--------------------------------------------------------------------------------




ARTICLE 5
INSURANCE

5.1           The Corporation, at its own expense, shall provide life insurance
coverage on Executive’s life.  The death benefit shall be in the amount of
$1,000,000, $500,000 in the form of whole life insurance and $500,000 in the
form of term life insurance.  The Executive will be the owner of both policies,
and the death benefit shall be payable to a beneficiary designated solely by
Executive.  The Corporation shall have the right at its own expense and for its
own benefit to purchase additional insurance on Executive’s life, and Executive
shall cooperate by providing necessary information, submitting to required
medical examinations, and otherwise complying with the insurance carrier’s
requirements.

5.2           Executive shall be entitled to disability insurance in line with
the present policy of the Corporation, to be provided at the expense of the
Corporation.

ARTICLE 6
DEFINITIONS

6.1           “Cause” shall mean (i) any fraud, misappropriation or embezzlement
by Executive in connection with the business of the Corporation, (ii) any
conviction of a felony or a gross misdemeanor by Executive, (iii) any gross
neglect or persistent neglect by Executive to perform the duties assigned to her
hereunder or any other act that can be reasonably expected to cause substantial
economic or reputational injury to the Corporation or (iv) any material breach
of Articles 7, 8 or 9 of this Agreement, provided that the existence of such
neglect or material breach shall be determined by a majority of the directors
and their determination shall be set forth in writing and attested to by each
concurring director.  Provided further that in connection with an event
described in Section 6.1(iii) above, Executive shall first have received a
written notice from the Corporation which sets forth in reasonable detail the
manner in which Executive has grossly or persistently neglected her duties, and
Executive shall have a period of ten (10) days to cure the same, but the
Corporation shall neither be required to give written notice of, nor shall
Executive have a period to cure, the same or any similar gross or persistent
neglect or material breach which the Corporation has previously given written
notice to Executive hereunder and Executive has cured such neglect or breach.

6.2           A “Change of Control” shall be deemed to have occurred if (i)
there shall be consummated (A) any consolidation or merger in which the
Corporation is not the continuing or surviving corporation or pursuant to which
shares of the Corporation’s common stock would be converted into cash,
securities or other property, other than a consolidation or a merger having the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger or (B) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions other
than in the ordinary course of business of the Corporation) of all, or
substantially all, of the assets of the Corporation to any corporation, person
or other entity which is not a direct or indirect wholly-owned subsidiary of the
Corporation, or (ii) any person, group, corporation or other entity
(collectively, “Persons”) shall

3


--------------------------------------------------------------------------------




acquire beneficial ownership (as determined pursuant to Section 13(d) of the
Securities Exchange Act of 1934, as amended, and rules and regulations
promulgated hereunder) of 50% or more of the Corporation’s outstanding common
stock.  In all cases, the determination of whether a Change of Control has
occurred shall be made in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations, notices and other
guidance of general applicability issued thereunder.

6.3           “Confidential Information” means any information that is not
generally known, including trade secrets, outside the Corporation and that is
proprietary to the Corporation, relating to any phase of the Corporation’s
existing or reasonably foreseeable business which is disclosed to Executive
during Executive’s employment by the Corporation including information
conceived, discovered or developed by Executive.  Confidential Information
includes, but is not limited to, business plans; financial statements and
projections; operating forms (including contracts) and procedures; payroll and
personnel records; marketing materials and plans; proposals; supplier
information; customer information; software codes and computer programs;
customer lists; project lists; project files; training manuals; policies and
procedures manuals; health and safety manuals; target lists for new stores and
information relating to potential new store locations; price information and
cost information; administrative techniques or documents or information that is
designated by the Corporation as “Confidential” or similarly designated.

6.4           A “Competitor” means any person or organization (1) which is a
women’s specialty apparel store retailer whose operations on the date of
termination of Executive’s employment compete with twenty percent (20%) of the
Corporation’s Christopher & Banks, CJ Banks and Acorn store operations,
including, but not limited to, The Cato Corporation, Talbots, Inc., Chico’s FAS,
Inc., Coldwater Creek, Inc., The Limited, Inc., Dress Barn Inc. United Retail
Group, Inc., Charming Shoppes, Inc., New York and Company, Bebe, Charlotte Russe
and Ann Taylor; and (2) the following department stores and large box retailers:
Kohls department stores, Target, J.C. Penney and Sears.  “Competitor” shall also
include all divisions, subsidiaries, and affiliates of the stores identified in
this Section 6.4.

6.5           “Good Reason” shall mean a good faith determination by Executive,
in Executive’s sole and absolute judgment, that any one or more of the following
events has occurred, at any time during the term of this Agreement or after a
Change of Control; provided, however, that such event shall not constitute “Good
Reason” if Executive has expressly consented to such event in writing or if
Executive fails to provide written notice of his/her decision to terminate
within sixty (60) days of the occurrence of such event:

i)             A material change in Executive’s reporting responsibilities,
titles or offices, or any removal of Executive from or any failure to re-elect
Executive to any of such positions, which has the effect of materially
diminishing Executive’s responsibility or authority;

ii)            A requirement imposed by the Corporation on Executive that
results in Executive being based at a location that is outside of a twenty-five
(25) mile radius of Executive’s prior job location;

4


--------------------------------------------------------------------------------




iii)           Any material breach by the Corporation of this Employment
Agreement between Executive and the Corporation.

ARTICLE 7
NONCOMPETITION AND NONSOLICITATION

7.1           During Executive’s employment, Executive will not plan, organize
or engage in any business competitive with any product or service marketed or
planned for marketing by the Corporation or conspire with others to do so.

7.2           During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Corporation for any reason,
whether voluntary or involuntary, Executive will not, without the written
permission of the Corporation, (i) directly or indirectly engage in activities
with a Competitor or (ii) own (whether as a shareholder, partner or otherwise,
other than as a 5% or less shareholder of a publicly held company) any interest
in a Competitor, or (iii) be connected as an officer, director, advisor,
consultant or employee of or participate in the management of any Competitor.

7.3           During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Corporation for any reason,
whether voluntary or involuntary, Executive will not solicit, entice, or induce
(or attempt to do so, directly or indirectly), any employee of the Corporation
to be employed by any other party.  This Section 7.3 shall apply to then-current
employees and any individual who was employed by the Corporation at any time in
the one-year period immediately prior to Executive’s termination date.

7.4           During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Corporation for any reason,
whether voluntary or involuntary, Executive will not engage (or attempt to do
so, directly or indirectly) any vendor of the Corporation on behalf of a
Competitor.  This Section 7.4 shall apply to then-current vendor and any vendor
who was a vendor of the Corporation at any time in the one-year period
immediately prior to Executive’s termination date.

ARTICLE 8
CONFIDENTIAL INFORMATION AND TRADE DOCUMENTS

8.1           Unless authorized in writing by the Corporation, Executive will
not directly or indirectly divulge, either during or after the term of her
employment, or until such information becomes generally known, to any person not
authorized by the Corporation to receive or use it any Confidential Information
for any purpose whatsoever.

8.2           All documents or other tangible property relating in any way to
the business of the Corporation which are conceived by Executive or come into
her possession during her employment shall be and remain the exclusive property
of the Corporation and Executive agrees

5


--------------------------------------------------------------------------------




to return all such documents and tangible property to the Corporation upon
termination of her employment or at such earlier time as the Corporation may
request of Executive.

ARTICLE 9
INVENTIONS AND COPYRIGHT

9.1         Executive hereby irrevocably assigns to the Corporation and its
successors, assigns, and legal representatives:

i)             Except as provided by any statutory notice provided herewith, the
entire right, title and interest to all Inventions;

               “Inventions”, as used herein, means all inventions conceived or
made or reduced to practice in whole or in part by Executive during employment
by the Corporation, including discoveries, improvements, designs, processes,
techniques, equipment, trademarks, and ideas (whether patentable or not and
including, without limitation, those that might be copyrightable).

ii)            The entire right, title and interest to any United States or
foreign Letters Patents which may issue or that has issued with respect to
Inventions;

iii)           The entire right, title and interest to any renewals, reissues,
extensions, substitutions, continuations, continuations-in-part, or divisions
that may be filed with respect to the Inventions, applications, and patents;

iv)          The right to apply for Letters Patents in foreign countries in its
own name and to claim any priority rights to which such foreign applications are
entitled under international conventions, treaties or otherwise; and

v)           The right to sue for past, present, and future infringement of such
Inventions and Letters Patent.

Executive further agrees to provide written disclosure of all Inventions to the
Corporation, even if a particular Invention is not assigned according to terms
of any statutory notice provided herewith.  Executive hereby authorizes and
request the Commissioner of Patents and Trademarks to issue to the Corporation
any Letters Patents which may be granted in accordance with this Assignment. 
This Agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Corporation was used and which was
developed entirely on Executive’s own time, and (1) which does not relate (a)
directly to the business of the Corporation or (b) to the Corporation’s actual
or demonstrably anticipated research or development, or (2) which does not
result from any work performed by Executive for the Corporation.

6


--------------------------------------------------------------------------------




9.2           Executive hereby acknowledges and agrees that, to the extent any
work performed by Executive for the Corporation gives rise to the creation of
any copyrightable material (“Work”), all such Work, including all text,
software, source code, scripts, designs, diagrams, documentation, writings,
visual works, or other materials shall be deemed to be a work made for hire for
the Corporation.  To the extent that title to any Work may not, by operation of
law, vest in the Corporation or such Work may not be considered work made for
hire for the Corporation, all rights, title and interest therein were assigned
and are hereby irrevocably assigned to the Corporation, including but not
limited to the right to sue for past, present, and future infringement of any
Work.  All such Work shall belong exclusively to the Corporation, with the
Corporation having the right to obtain and to hold in its own name, copyrights,
registrations or such other protection as may be appropriate to the subject
matter, and any extensions and renewals thereof.  To the extent that title to
any Work may not be assigned to the Corporation, Executive hereby grants the
Corporation a worldwide, nonexclusive, perpetual, irrevocable, fully paid-up,
royalty-free, unlimited, transferable, sublicensable license, without right of
accounting, in such Work.  Executive agrees to execute and deliver without
further consideration such documents and to perform such other lawful acts as
the Corporation, its successors and assigns may deem necessary to fully secure
the Corporation’s rights, title or interest in all Works and Inventions as set
forth in this Agreement.

ARTICLE 10
JUDICIAL CONSTRUCTION

10.1         Executive believes and acknowledges that the provisions contained
in this Agreement, including the covenants contained in Articles 7, 8 and 9 of
this Agreement, are fair and reasonable.  Nonetheless, it is agreed that if a
court finds any of these provisions to be invalid in whole or in part under the
laws of any state, such finding shall not invalidate the covenants, nor the
Agreement in its entirety, but rather the covenants shall be construed and/or
bluelined, reformed or rewritten by the court as if the most restrictive
covenants permissible under applicable law were contained herein.

ARTICLE 11
RIGHT TO INJUNCTIVE RELIEF

11.1         Executive acknowledges that a breach by Executive of any of the
terms of Articles 7, 8 or 9 of this Agreement will render irreparable harm to
the Corporation.  Accordingly, the Corporation shall therefore be entitled to
any and all equitable relief, including, but not limited to, injunctive relief,
and to any other remedy that may be available under any applicable law or
agreement between the parties, and to recover from Executive all costs of
litigation including, but not limited to, attorneys’ fees and court costs.

7


--------------------------------------------------------------------------------




ARTICLE 12
CHANGE OF CONTROL

12.1         If Executive’s employment is terminated by the Corporation or its
successor without cause or Executive resigns with good reason and within twelve
(12) months following a Change in Control, all restricted stock held by
Executive shall vest immediately for the benefit of Executive, and the Board of
Directors will use its reasonable efforts to register such shares under the
Securities Act of 1933, as amended, if necessary.

12.2         If Executive’s employment is terminated by the Corporation or its
successor without cause or Executive resigns for Good Reason and within twelve
(12) months following a Change in Control, in addition to any severance pay and
benefits under Section 13.1 of this Agreement, Executive shall be entitled to
receive from the Corporation or its successor a lump sum payment equivalent to
one (1) year of her then-current base salary.  This payment shall be made by the
Corporation within ten (10) business days following Executive’s termination
date, subject to the application of Code Section 409A as set forth in Section
13.1 of this Employment Agreement.

12.3         In the event any Change of Control Benefit, as defined below,
payable to Executive would constitute an “excess parachute payment” as defined
in Code Section 280G, Executive shall receive a “tax gross-up” payment
sufficient to pay the initial excise tax applicable to such excess parachute
payment (but excluding the income and excise taxes, if any, applicable to the
tax gross-up payment).  Such additional cash payment shall be made within sixty
(60) days following the effective date of the Change of Control.  For purposes
of this Section 12.3, a “Change of Control Benefit” shall mean any payment,
benefit or transfer of property in the nature of compensation paid to or for the
benefit of Executive under any arrangement which is considered contingent on a
Change of Control for purposes of Code Section 280G, including, without
limitation, any and all of the Corporation’s salary, bonus, incentive,
restricted stock, stock option, equity-based compensation or benefit plans,
programs or other arrangements, and shall include benefits payable under this
Agreement.

ARTICLE 13
TERMINATION

13.1         Notwithstanding anything herein to the contrary, the Corporation
may terminate the employment of Executive at any time without cause by written
notice of termination of employment to Executive.  In the event that the
Corporation terminates the employment of Executive by delivering notice in
accordance with the preceding sentence, Executive shall receive (A) severance
payments equal to her base salary from the date of termination until February
28, 2009 or severance payments equal to her monthly base salary for twelve (12)
months if the date of termination is twelve (12) months or less from the end of
the employment term, and (B) payment of Executive’s COBRA premiums for a period
equivalent to the severance period but not to exceed eighteen (18) months.  If,
however, Executive shall secure other employment, self employment or a
consulting position, the preceding severance amount payable to or on behalf of
Executive by the Corporation shall be offset and reduced by such other

8


--------------------------------------------------------------------------------




cash compensation Executive earns through such other employment or consulting
arrangements during the severance period hereunder.  Severance pay due to
Executive hereunder will be made over time in accordance with the Corporation’s
regular payroll schedule.  Executive shall be entitled to the severance pay and
benefits set forth in this Section 13.1 only if she first executes, returns and
does not rescind a release of claims agreement in favor of the Corporation. 
Executive agrees to immediately notify the Corporation of the amount of
compensation earned by her through other employment, self-employment or
consulting during the severance period hereunder.

Except as provided in this Section 13.1, all compensation and benefits,
including the vesting of outstanding restricted stock, provided to Executive
under this Agreement shall immediately cease upon her termination (including,
but not limited to, bonus eligibility), subject to applicable employment laws
and regulations.

Notwithstanding the foregoing, if the severance payments described in this
Section 13.1 or the change of control payments described in Section 12.2 are
subject to the requirements of Code Section 409A and the Corporation determines
that Executive is a “specified employee” as defined in Code Section 409A as of
the date of the termination, such payments shall not be paid or commence earlier
than the date that is six months after the termination, but shall be paid or
commence during the calendar year following the year in which the termination
occurs and within 30 days of the earliest possible date permitted under Code
Section 409A.

13.2         In consideration of Executive’s release of claims as described in
Section 13.1 of this Agreement, by signing this Agreement, the Corporation
agrees to release and not to sue, and forever discharges Executive of and from
any and all manner of claims, demands, actions, causes of action, administrative
claims, liability, damages, claims for punitive or liquidated damages, claims
for attorney’s fees, costs and disbursements, individual or class action claims,
or demands of any kind whatsoever it has or might have against Executive in law
or equity, contract or tort, arising within the scope of Executive’s employment
at the Corporation from the beginning of her employment with the Corporation
through Executive’s termination date from the Corporation.  The Corporation’s
release of claims in this Section 13.2 shall not apply to claims arising out of
Executive’s intentional misconduct or gross negligence.

13.3         The Corporation may terminate Executive’s employment at any time
for Cause and at such time all compensation and benefits provided to Executive
under this Agreement shall immediately cease, subject to applicable employment
laws and regulations.

13.4         This Agreement will terminate upon Executive’s death or upon
Executive’s disability that prevents her from performing her essential job
functions under this Agreement, with or without reasonable accommodation, for a
continuous period of six (6) months or for periods aggregating six (6) months in
any eighteen (18) month period.

9


--------------------------------------------------------------------------------




ARTICLE 14
INDEMNIFICATION

14.1         The Corporation shall indemnify Executive to the full extent
permitted by law for damages, costs and expenses (including, without limitation,
judgments, fines, penalties, settlements and reasonable fees and expenses of
Executive’s counsel) incurred in connection with all matters, events and
transactions related to or arising within the scope of Executive’s employment
under this Agreement, unless such damages, expenses and reasonable fees and
expenses resulted from Executive’s intentional misconduct or gross negligence.

ARTICLE 15
ASSIGNMENT

15.1         Executive consents to and the Corporation shall have the right to
assign this Agreement to its successors or assigns.  Additionally, Executive
consents to and the Corporation shall have the right to assign this Agreement to
any subsidiary, and all covenants or agreements hereunder shall inure to the
benefit of and be enforceable by or against its successors or assigns.

15.2         The terms “successors” and “assigns” shall include any corporation
which buys all or substantially all of the Corporation’s assets, or a
controlling portion of its stock, or with which it merges or consolidates.

ARTICLE 16
FAILURE TO DEMAND PERFORMANCE AND WAIVER

16.1         The Corporation’s failure to demand strict performance and
compliance with any part of this Agreement during Executive’s employment shall
not be deemed to be a waiver of the Corporation’s rights under this Agreement or
by this operation of law.  Any waiver by either party of a breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.

ARTICLE 17
ENTIRE AGREEMENT

17.1         The Corporation and Executive acknowledge that this Agreement
contains the full and complete agreement between and among the parties, that
there are no oral or implied agreements or other modifications not specifically
set forth herein, and that this Agreement supersedes any prior agreements or
understandings, if any, between the Corporation and Executive, whether written
or oral.  The parties further agree that no modifications of this Agreement may
be made except by means of a written agreement or memorandum signed by both
parties.  Notwithstanding anything in this Agreement to the contrary, the
Corporation expressly reserves the right to amend this Agreement without
Executive’s consent to the extent

10


--------------------------------------------------------------------------------




necessary or desirable to comply with Code Section 409A, and the regulations,
notices and other guidance of general applicability issued thereunder.

ARTICLE 18
GOVERNING LAW

18.1         The parties acknowledge that the Corporation’s principal place of
business is located in the State of Minnesota.  The parties hereby agree that
this Agreement shall be construed in accordance with the internal laws of the
State of Minnesota without regard to the conflict of laws thereof.

ARTICLE 19
SURVIVAL

19.1         The parties agree that Articles 7, 8 and 9 of this Agreement, and
those provisions necessary for the enforcement of Articles 7, 8 and 9 of this
Agreement, shall survive termination of this Agreement and termination of
Executive’s employment for any reason.

ARTICLE 20
UNDERSTANDINGS

20.1         Executive hereby acknowledges that (a) the Corporation informed
him, as part of the offer of employment under this Employment Agreement and
prior to her accepting employment with the Corporation under the terms and
conditions set forth in this Agreement, that the restrictive covenants contained
in Articles 7, 8 and 9 of this Agreement would be required as part of the terms
and conditions of her employment with the Corporation under this Agreement; (b)
this Agreement constitutes good and valuable consideration in exchange for the
restrictive covenants contained in Articles 7, 8 and 9 of this Agreement, (c)
she has carefully considered the restrictions contained in this Agreement and
determined that they are reasonable; and (d) the restrictions in this Agreement
will not unduly restrict Executive in securing other employment or earning a
livelihood in the event of her termination from the Corporation.

20.2         By signing below, Executive authorizes the Corporation to notify
third parties (including, but not limited, Executive’s actual or potential
future employers) of Articles 7, 8 and 9 of this Agreement, and those provisions
necessary for the enforcement of Articles 7, 8 and 9 of this Agreement, and
Executive’s responsibilities thereunder.

20.3         Executive represents and warrants to the Corporation that she is
not under, or bound to be under in the future, any obligation to any person,
firm, or corporation that is or would be inconsistent or in conflict with this
Agreement or would prevent, limit, or impair in any way the performance by her
of her obligations hereunder.

11


--------------------------------------------------------------------------------




20.4         If Executive possesses any information that she knows or should
know is considered by any third party, such as a former employer of Executive’s,
to be confidential, trade secret, or otherwise proprietary, Executive shall not
disclose such information to the Corporation or use such information to benefit
the Corporation in any way.

IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed her name, all as of the day and year first above written.

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

Date: August 7, 2006

By:

 /s/ Joseph Pennington

 

 

 

Its:

Chief Executive Officer

 

/s/ Andrew Moller

 

 

Witness

 

 

 

 

EXECUTIVE

 

 

 

 

Date: August 7, 2006

/s/ Monica Dahl

 

 

Monica Dahl

/s/ Andrew Moller

 

 

Witness

 

 

12


--------------------------------------------------------------------------------